                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DERETHA MILLER, LUETRICIA
FREEMAN BECKER, RALPH HENRY,
NOEMY RODRIGUEZ and TAMBITHA
BANKS, individually, and on behalf of a
class of persons similarly situated

              Plaintiffs,

v.                                                   Case No: 2:18-cv-195-FtM-38CM

THE CITY OF FORT MYERS,
RANDALL P. HENDERSON, JR.
and SAEED KAZEMI,

              Defendants.
                                           /

                                          ORDER1

       Before the Court is the parties’ Joint Status Update on Settlement and Unopposed

Request for Extension of Time to Respond to the Amended Complaint. (Doc. 47). The

parties state that they are still in the process of settling Plaintiffs’ Resource Conservation

and Recovery Act claims. As such, the parties request an extension of time to complete

their settlement discussions and advise the Court of a potential settlement. Further, the

Defendants request an extension of time to respond to the Amended Complaint. For




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
good cause shown, the Court grants the parties’ request. However, the Court warns that

it is not inclined to grant any additional extensions absent extraordinary circumstances.

      Accordingly, it is now

      ORDERED:

      1. The parties must file a status update on or before December 31, 2018.

      2. Defendants must file an answer or renewed response to the Amended

          Complaint on or before January 15, 2019.

      DONE and ORDERED in Fort Myers, Florida this 7th day of December 2018.




Copies: All Parties of Record




                                            2
